                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 PETER TEAL,
                                                    CV 20-173-BLG-SPW-KLD
                      Plaintiff,
         vs.
                                                     ORDER OF RECUSAL
 UNITED STATES OF AMERICA,

                      Defendant.

 UNITED STATES OF AMERICA,

                      Third-Party Plaintiff,
         vs.

 NYU LAGONE HOSPITALS,


                    Third-Party Defendant.


      I hereby recuse myself from this matter on the ground that I was previously

a partner at the law firm of Garlington Lohn and Robinson. Accordingly, I ask that

this case be reassigned.

               DATED this 29th day of June, 2021.



                                   Kathleen L. DeSoto
                                   United States Magistrate Judge
